DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 1 does not connect the lower terminals of SW3, SW4 and Vin.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first calculation unit, a second calculation unit, a third calculation unit; and a driving signal generating unit (presented in claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 9 and 13 are objected to because of the following informalities: Claims 1, 9 and 13; line 15 (in claim 1), line 8 (claim 9) and line 20 (claim 13) recites “a driving signal”, which should be --the driving signal -- because this term was previously presented in the claim.  
Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Claim 5, lines 3-4 recites “a duty ratio”, which should be --the duty ratio -- because this term was previously presented in the claim.  
Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Claim 15, line 4 recites “a burst on time”, which should be --the burst on time -- because this term was previously presented in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6 and 8-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhang et al. (US 9,143,043), hereinafter Zhang.
Regarding claim 1, Zhang discloses (see figures 1-7) a control method for a DC converter (figure 1, part 100), the DC converter (figure 1, part 100) comprises a switching circuit (figure 1, part QH/QL), a sampling circuit (figure 1, part 104), and a controller (figure 1, part 102), and the sampling circuit (figure 1, part 104) being electrically connected with an output terminal (figure 1, part output terminal at Vout) of the DC converter (figure 1, part 100) and the controller (figure 1, part 102) and configured to sample (figure 1, part 104) an output signal (figure 1, part Vout) of the DC converter (figure 1, part 100) and send the output signal (figure 1, part through Vfb) to the controller (figure 1, part 102), and the controller (figure 1, part 102) being coupled to the switching circuit (figure 1, part QH/QL) and configured to generate a driving signal (figure 1, part driving signal from 102 to QH/QL) according to the output signal (figure 1, part Vout), so as to drive a switching device in the switching circuit (figure 1, part QH/QL), wherein the control method (figure 1, part 100) comprising following steps: acquiring (figure 5, part 500) a duty ratio of a Burst cycle (figures 2 and 5, part duty ratio of the Burst cycle 211; through Burst On, Burst Off, Dead time, Leaving Burst Mode and On time setting) according (figures 1 and 5, part through Vfb) to an output reference signal (figure 1, part Vref) and the output signal (figure 1, part Vout)(column 2 and 5; lines 51-67 and 17-21; the controller measures an output characteristic (e.g., an output voltage, an output current, or a combination of an output voltage and an output current) of the power converter, and based thereon modifies a duty cycle of power switches of a hard-switched power converter or a switching frequency of the power switches of a resonant power converter. The duty cycle is a ratio represented by a conduction period of a power switch to a switching period thereof…  the controller is configured to dynamically increase or decrease the duty cycle or the switching frequency of the power switches therein to maintain an output characteristic, such as an output voltage, at a desired value… the on time over the dead time is calculated using an average value of feedback voltage Vfb and the duty cycle to ensure that the embodiment LLC resonant converter works at an optimal point during the embodiment burst mode); acquiring (figure 5, part 500) a first number of switching cycles (figure 2, part first number of switching cycles at Burst-on period) and a burst on time (figure 2, part burst on time at Burst-on period) according to the duty ratio of the Burst cycle (figure 2, part duty ratio of the Burst cycle 211), a first preset value (figure 5, part preset value generated by Con)(column 6; lines 58-59; CON is an external capacitor that may be used to pre-define an on-time for the burst mode), and a switching period (figure 2, part switching period of 211) of the switching device (figure 1, part QH/QL)(column 4; lines 35-36; During the burst mode, switch drive signal 208 may be operated using a fixed frequency or a programmable frequency; Tsw=1/fsw); acquiring (figure 5, part 500) a Burst cycle value (figure 2, part Burst cycle value at 211) according to the burst on time (figure 2, part burst on time at Burst-on period) and the duty ratio of the Burst cycle (figure 2, part duty ratio of the Burst cycle 211); and generating (figure 5, part 500) a driving signal  (figure 1, part driving signal from 102 to QH/QL) according to the Burst cycle value (figure 2, part Burst cycle value at 211), the first number of switching cycles (figure 2, part first number of switching cycles at Burst-on period), and the switching period (figure 2, part switching period of 211)(columns 6 and 7; lines 15-67 and 1-42).
Regarding claim 5, Zhang discloses everything claimed as applied above (see claim 1). Further, Zhang discloses (see figures 1-7) the first preset value (figure 5, part preset value generated by Con) is set based on one or more of a ripple factor, an output current of the DC converter (figure 1, part 100), an output voltage of the DC converter (figure 1, part 100), an output power of the DC converter (figure 1, part 100), a duty ratio of a load (figure 1, part 106), and a duty ratio of the Burst cycle (figure 5, part preset value generated by Con) (column 6; lines 58-67; CON is an external capacitor that may be used to pre-define an on-time for the burst mode. In some embodiments CON may be adjusted to provide on-times between about 1/4 of the power converter's resonant period to about 3/4 of power converter's resonant period… By providing such adjustability, the designer of the power supply has the flexibility to find the power supply's point of operation that has the lowest power consumption).
Regarding claim 6, Zhang discloses everything claimed as applied above (see claim 1). Further, Zhang discloses (see figures 1-7) the DC converter (figure 1, part 100) is a full-bridge LLC resonant converter or a half-bridge LLC resonant converter (figure 1, part 100) (column 3; lines 16-20; resonant half-bridge power converter 100 to illustrate the operation thereof. This half-bridge topology is often referred to as an inductor-inductor-capacitor ("LLC") power train circuit topology).
Regarding claim 8, Zhang discloses everything claimed as applied above (see claim 1). Further, Zhang discloses (see figures 1-7) the output signal (figure 1, part Vout) is an output voltage signal (figure 1, part Vout).
Regarding claim 9, Zhang discloses (see figures 1-7) a DC converter  (figure 1, part 100), wherein the DC converter  (figure 1, part 100) comprises a switching circuit (figure 1, part QH/QL), a sampling circuit  (figure 1, part 104) and a controller (figure 1, part 102), wherein the sampling circuit (figure 1, part 104) is electrically connected with an output terminal (figure 1, part output terminal at Vout) of the DC converter (figure 1, part 100) and the controller (figure 1, part 102), and configured to sample (figure 1, part 104) an output signal (figure 1, part Vout) of the DC converter (figure 1, part 100) and send the output signal (figure 1, part through Vfb) to the controller (figure 1, part 102); the controller (figure 1, part 102) is coupled to the switching circuit (figure 1, part QH/QL) and configured to generate and send a driving signal (figure 1, part driving signal from 102 to QH/QL) to drive a switching device in the switching circuit (figure 1, part QH/QL), wherein the controller (figure 1, part 102) is configured to generate a driving signal (figure 1, part driving signal from 102 to QH/QL)  according to the output signal (figure 1, part Vout; through Vfb), a first preset value (figure 5, part preset value generated by Con)(column 6; lines 58-59; CON is an external capacitor that may be used to pre-define an on-time for the burst mode), and a switching period (figure 2, part switching period of 211) of the switching device (figure 1, part QH/QL) (column 4; lines 35-36; During the burst mode, switch drive signal 208 may be operated using a fixed frequency or a programmable frequency; Tsw=1/fsw).
Regarding claim 10, claim 6 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 11, claim 1 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9,143,043), hereinafter Zhang, in view of Chitta et al. (US 2016/0113086), hereinafter Chitta.
Regarding claim 2, Zhang discloses everything claimed as applied above (see claim 1). Further, Zhang discloses (see figures 1-7) the step of acquiring (figure 5, part 500) the burst on time (figure 2, part burst on time at Burst-on period) according to the duty ratio (figure 2, part duty ratio of the Burst cycle 211) of the Burst cycle (figure 2, part duty ratio of the Burst cycle 211), the first preset value (figure 5, part preset value generated by Con)(column 6; lines 58-59; CON is an external capacitor that may be used to pre-define an on-time for the burst mode), and the switching period (figure 2, part switching period of 211) (column 4; lines 35-36; During the burst mode, switch drive signal 208 may be operated using a fixed frequency or a programmable frequency; Tsw=1/fsw). However, Zhang does not expressly disclose acquiring a first period according to the duty ratio of the Burst cycle and the first preset value; acquiring the first number of switching cycles included in the first period according to the first period and the switching period; and acquiring the burst on time according to the first number of switching cycles and the switching period.
Chitta teaches (see figures 1-18) acquiring  (figure 5, part 150) a first period (figures 4 and 11, part first period Tactive) according to the duty ratio of the Burst cycle (figure 4, part DCburst) and the first preset value (figure 4, part Tburst[4.4 milliseconds])(paragraph [0039]; During the burst mode, the control circuit 150 may periodically control the load regulation circuit 140 into an active state and an inactive state, e.g., in dependence upon a burst duty cycle DCBURST and a burst mode period TBURST (e.g., approximately 4.4 milliseconds). For example, the active state period (TACTIVE) may be equal to the burst duty cycle (DCBURST) times the burst mode period (TBURST)… That is, TACTIVE= DCBURST· TBURST); acquiring (figure 5, part 150) the first number of switching cycles (figure 11, part first number of switching cycles at first period Tactive) included in the first period (figures 4 and 11, part first period Tactive) according to the first period (figures 4 and 11, part first period Tactive) and the switching period (figure 11, part switching period Tburst)(paragraph [0063]; The control circuit may adjust (i.e., increase or decrease) the active state periods TACTIVE by adjusting the number of inverter cycles in the active state period TACTIVE); and acquiring (figure 5, part 150)  the burst on time  (figure 4, part burst on time Tactive of Tburst) according to the first number of switching cycles (figure 11, part first number of switching cycles at first period Tactive) and the switching period (figure 11, part switching period Tburst)(paragraphs [0039]-[0042]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Zhang with the control features as taught by Chitta, because it provides more efficient and accurate control for light load condition.
Regarding claim 3, Zhang and Chitta teach everything claimed as applied above (see claim 2). However, Zhang does not expressly disclose the step acquiring the first number of switching cycles included in the first period according to the first period and the switching period further comprising: acquiring a second number of switching cycles corresponding to the switching period, included in the first period, according to the first period and the switching period; and rounding the second number of switching cycles to obtain the first number of switching cycles.
Chitta teaches (see figures 1-18) the step acquiring (figure 5, part 150) the first number of switching cycles (figure 11, part first number of switching cycles at first period Tactive) included in the first period (figures 4 and 11, part first period Tactive; TACTIVE= DCBURST· TBURST) according to the first period (figures 4 and 11, part first period Tactive) and the switching period (figure 11, part switching period Tburst)(paragraph [0063]; The control circuit may adjust (i.e., increase or decrease) the active state periods TACTIVE by adjusting the number of inverter cycles in the active state period TACTIVE) further comprising: acquiring a second number of switching cycles  (figure 11, part second number of switching cycles based on DCburst-ideal) corresponding to the switching period (figure 11, part switching period Tburst), included in the first period  (figures 4 and 11, part first period Tactive; TACTIVE= DCBURST· TBURST), according to the first period  (figures 4 and 11, part first period Tactive; TACTIVE= DCBURST· TBURST) and the switching period (figure 11, part switching period Tburst); and rounding the second number of switching cycles (figure 11, part second number of switching cycles based on DCburst-ideal) to obtain the first number of switching cycles (figure 11, part first number of switching cycles at first period Tactive based on DCburst-integer)(paragraph [0095]; the control circuit may determine the integer portion of the burst duty cycle DCBURST-INTEGER by rounding the ideal duty cycle DCBURST-IDEAL down to the next closest integer value).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Zhang with the control features as taught by Chitta, because it provides more efficient and accurate control for light load condition.
Regarding claim 4, Zhang discloses everything claimed as applied above (see claim 1). Further, Zhang discloses (see figures 1-7) the step of generating (figure 5, part 500) a driving signal  (figure 1, part driving signal from 102 to QH/QL) according to the Burst cycle value (figure 2, part Burst cycle value at 211), the first number of switching cycles (figure 2, part first number of switching cycles at Burst-on period), and the switching period (figure 2, part switching period of 211)(columns 6 and 7; lines 15-67 and 1-42). However, Zhang does not expressly disclose acquiring the burst on time and a burst off time according to the Burst cycle value, the first number of switching cycles, and the switching period; and generating the driving signal according to the burst on time and the burst off time.
Chitta teaches (see figures 1-18) acquiring the burst on time (figures 4 and 11, part burst on time Tactive of Tburst) and a burst off time (figures 4 and 11, part burst off time Tinactive of Tburst) according to the Burst cycle value (paragraph [0039]; During the burst mode, the control circuit 150 may periodically control the load regulation circuit 140 into an active state and an inactive state, e.g., in dependence upon a burst duty cycle DCBURST and a burst mode period TBURST (e.g., approximately 4.4 milliseconds). For example, the active state period (TACTIVE) may be equal to the burst duty cycle (DCBURST) times the burst mode period (TBURST) and the inactive state period (TINACTIVE) may be equal to one minus the burst duty cycle (DCBURST) times the burst mode period (TBURST). That is, TACTIVE = DCBURST · TBURST and TINACTIVE (1−DCBURST)· TBURST), the first number of switching cycles  (figure 11, part first number of switching cycles at first period Tactive), and the switching period (figure 11, part switching period Tburst); and generating the driving signal according to the burst on time (figures 4 and 11, part burst on time Tactive of Tburst) and the burst off time  (figures 4 and 11, part burst off time Tinactive of Tburst).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Zhang with the control features as taught by Chitta, because it provides more efficient and accurate control for light load condition.
Regarding claim 7, Zhang discloses everything claimed as applied above (see claim 1). However, Zhang does not expressly disclose adjusting turn-on periods of respective switching devices corresponding to a positive interval and a negative interval of a first switching cycle within the burst on time.
Chitta teaches (see figures 1-18) adjusting turn-on periods (figure 7, part Vdrive1/Vdrive2) of respective switching devices (figure 5, part Q210/Q212) corresponding to a positive interval (figure 7, part positive interval when Vdrive1 is high-logic) and a negative interval of a first switching cycle (figure 7, part negative interval when Vdrive2 is high-logic) within the burst on time (figure 7, part bust on time Tactive of Tburst)(paragraphs [0050]-[0051]; the active state of the burst mode… The control circuit 150 may increase and/or decrease the on times TON of the drive control signals VDRIVE1, VDRIVE2 (e.g., and the duty cycle DCINV of the inverter voltage VINV) to respectively increase and decrease the average magnitude IL-AVG of the output inductor current IL).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Zhang with the control features as taught by Chitta, because it provides more efficient and accurate control for light load condition.
Regarding claim 12, claim 7 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 13, Zhang discloses (see figures 1-7) a control method for a DC converter (figure 1, part 100), the DC converter (figure 1, part 100) comprises a switching circuit (figure 1, part QH/QL), a sampling circuit (figure 1, part 104), and a controller (figure 1, part 102), and the sampling circuit (figure 1, part 104) being electrically connected with an output terminal (figure 1, part output terminal at Vout) of the DC converter (figure 1, part 100) and the controller (figure 1, part 102), and configured to sample (figure 1, part 104) an output signal (figure 1, part Vout) of the DC converter (figure 1, part 100) and send the output signal (figure 1, part through Vfb) to the controller (figure 1, part 102), and the controller (figure 1, part 102) being coupled to the switching circuit (figure 1, part QH/QL) and configured to generate a driving signal (figure 1, part driving signal from 102 to QH/QL) according to the output signal (figure 1, part Vout), so as to drive a switching device in the switching circuit (figure 1, part QH/QL), wherein the control method (figure 1, part 100) comprising following steps: setting a first preset value  (figure 5, part preset value generated by Con)(column 6; lines 58-59; CON is an external capacitor that may be used to pre-define an on-time for the burst mode); performing a close-loop control (figure 1, part closed-loop control generated by 104 and 102) on the output signal (figure 1, part Vout) to obtain a duty ratio of a Burst cycle (figures 2 and 5, part duty ratio of the Burst cycle 211; through Burst On, Burst Off, Dead time, Leaving Burst Mode and On time setting) (column 2 and 5; lines 51-67 and 17-21; the controller measures an output characteristic (e.g., an output voltage, an output current, or a combination of an output voltage and an output current) of the power converter, and based thereon modifies a duty cycle of power switches of a hard-switched power converter or a switching frequency of the power switches of a resonant power converter. The duty cycle is a ratio represented by a conduction period of a power switch to a switching period thereof…  the controller is configured to dynamically increase or decrease the duty cycle or the switching frequency of the power switches therein to maintain an output characteristic, such as an output voltage, at a desired value… the on time over the dead time is calculated using an average value of feedback voltage Vfb and the duty cycle to ensure that the embodiment LLC resonant converter works at an optimal point during the embodiment burst mode); calculating (figure 5, part 500) a burst on time (figure 2, part burst on time at Burst-on period) according to the first number of switching cycles (figure 2, part first number of switching cycles at Burst-on period) and the switching period (figure 2, part switching period of 211); calculating (figure 5, part 500)  a Burst cycle value (figure 2, part Burst cycle value at 211) according to the burst on time (figure 2, part burst on time at Burst-on period) and the duty ratio of the Burst cycle (figure 2, part duty ratio of the Burst cycle 211); and generating (figure 5, part 500) a driving signal (figure 1, part driving signal from 102 to QH/QL)  according to the Burst cycle value (figure 2, part Burst cycle value at 211), the first number of switching cycles (figure 2, part first number of switching cycles at Burst-on period), and the switching period (figure 2, part switching period of 211)(columns 6 and 7; lines 15-67 and 1-42) (columns 6 and 7; lines 15-67 and 1-42).
Zhang does not expressly disclose calculating a first period according to the duty ratio of the Burst cycle and the first preset value; calculating a first number of switching cycles within the first period, according to the first period and the switching period; calculating a burst on time according to the first number of switching cycles and the switching period.
Chitta teaches (see figures 1-18) calculating (figure 5, part 150) a first period (figures 4 and 11, part first period Tactive) according to the duty ratio of the Burst cycle (figure 4, part DCburst) and the first preset value (figure 4, part Tburst[4.4 milliseconds])(paragraph [0039]; During the burst mode, the control circuit 150 may periodically control the load regulation circuit 140 into an active state and an inactive state, e.g., in dependence upon a burst duty cycle DCBURST and a burst mode period TBURST (e.g., approximately 4.4 milliseconds). For example, the active state period (TACTIVE) may be equal to the burst duty cycle (DCBURST) times the burst mode period (TBURST)… That is, TACTIVE= DCBURST· TBURST); calculating (figure 5, part 150) a first number of switching cycles (figure 11, part first number of switching cycles at first period Tactive) within the first period (figures 4 and 11, part first period Tactive), according to the first period (figures 4 and 11, part first period Tactive) and the switching period (figure 11, part switching period Tburst)(paragraph [0063]; The control circuit may adjust (i.e., increase or decrease) the active state periods TACTIVE by adjusting the number of inverter cycles in the active state period TACTIVE); calculating (figure 5, part 150) a burst on time (figure 4, part burst on time Tactive of Tburst) according to the first number of switching cycles (figure 11, part first number of switching cycles at first period Tactive) and the switching period (figure 11, part switching period Tburst)(paragraphs [0039]-[0042]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Zhang with the control features as taught by Chitta and obtain a control method for a DC converter, the DC converter comprises a switching circuit, a sampling circuit, and a controller, and the sampling circuit being electrically connected with an output terminal of the DC converter and the controller, and configured to sample an output signal of the DC converter and send the output signal to the controller, and the controller being coupled to the switching circuit and configured to generate a driving signal according to the output signal, so as to drive a switching device in the switching circuit, wherein the control method comprising following steps: setting a first preset value; performing a close-loop control on the output signal to obtain a duty ratio of a Burst cycle; calculating a first period according to the duty ratio of the Burst cycle and the first preset value; calculating a first number of switching cycles within the first period, according to the first period and the switching period; calculating a burst on time according to the first number of switching cycles and the switching period; calculating a Burst cycle value according to the burst on time and the duty ratio of the Burst cycle; and generating a driving signal according to the Burst cycle value, the first number of switching cycles and the switching period, because it provides more efficient and accurate control for light load condition.
Regarding claim 14, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 15, claim 4 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 16, claim 5 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 17, claim 6 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 18, claim 7 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 20, claim 8 has the same limitations, based on this is rejected for the same reasons.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9,143,043), hereinafter Zhang, in view of Chitta et al. (US 2016/0113086), hereinafter Chitta, and further in view of Hu et al. (US 2012/0250361), hereinafter Hu.
Regarding claim 19, Zhang and Chitta teach everything claimed as applied above (see claim 18). However, Zhang does not expressly disclose the turn-on period of respective switching device in a positive interval of the first switching cycle is smaller than the turn-on period of respective switching device in a negative interval of the first switching cycle.
Hu teaches (see figures 1-15) the turn-on period (figure 11, part S1) of respective switching device (figure 12, part switching device S1) in a positive interval of the first switching cycle (figure 11, part interval between t0-t1) is smaller than the turn-on period  (figure 12, part S2) of respective switching device  (figure 12, part switching device S2) in a negative interval of the first switching cycle  (figure 11, part interval between t1-t2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Zhang with the turn-on control features as taught by Hu, because it decreases power losses to improves efficiency in light load (paragraph [0106]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	





	/THIENVU V TRAN/                                      Supervisory Patent Examiner, Art Unit 2839